
	
		II
		110th CONGRESS
		2d Session
		S. 2748
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Harkin (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  publish physical activity guidelines for the general public, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Physical Activity Guidelines for
			 Americans Act of 2008.
		2.Establishment of
			 physical activity guidelines
			(a)Report
				(1)In
			 generalAt least every 5 years, the Secretary of Health and Human
			 Services (in this Act referred to as the Secretary) shall
			 publish a report entitled Physical Activity Guidelines for
			 Americans. Each such report shall contain physical activity information
			 and guidelines for the general public, and shall be promoted by each Federal
			 agency in carrying out any Federal health program.
				(2)Basis of
			 guidelinesThe information
			 and guidelines contained in each report required under paragraph (1) shall be
			 based on the preponderance of the scientific and medical knowledge which is
			 current at the time the report is prepared.
				(b)Approval by
			 Secretary
				(1)ReviewAny
			 Federal agency that proposes to issue any physical activity guidance for the
			 general population or identified population subgroups shall submit the text of
			 such guidance to the Secretary for a 60-day review period.
				(2)Basis of
			 review
					(A)In
			 generalDuring the 60-day
			 review period established in paragraph (1), the Secretary shall review and
			 approve or disapprove such guidance to assure that the guidance either is
			 consistent with the Physical Activity Guidelines for Americans
			 or that the guidance is based on medical or new scientific knowledge which is
			 determined to be valid by the Secretary. If after such 60-day review period the
			 Secretary has not notified the proposing agency that such guidance has been
			 disapproved, then such guidance may be issued by the agency. If the Secretary
			 disapproves such guidance, it shall be returned to the agency. If the Secretary
			 finds that such guidance is inconsistent with the Physical Activity
			 Guidelines for Americans and so notifies the proposing agency, such
			 agency shall follow the procedures set forth in this subsection before
			 disseminating such proposal to the public in final form. If after such 60-day
			 period, the Secretary disapproves such guidance as inconsistent with the
			 Physical Activity Guidelines for Americans the proposing agency
			 shall—
						(i)publish a notice
			 in the Federal Register of the availability of the full text of the proposal
			 and the preamble of such proposal which shall explain the basis and purpose for
			 the proposed physical activity guidance;
						(ii)provide in such
			 notice for a public comment period of 30 days; and
						(iii)make available
			 for public inspection and copying during normal business hours any comment
			 received by the agency during such comment period.
						(B)Review of
			 commentsAfter review of
			 comments received during the comment period, the Secretary may approve for
			 dissemination by the proposing agency a final version of such physical activity
			 guidance along with an explanation of the basis and purpose for the final
			 guidance which addresses significant and substantive comments as determined by
			 the proposing agency.
					(C)AnnouncementAny such final physical activity guidance
			 to be disseminated under subparagraph (B) shall be announced in a notice
			 published in the Federal Register, before public dissemination along with an
			 address where copies may be obtained.
					(D)Notification of
			 disapprovalIf after the
			 30-day period for comment as provided under subparagraph (A)(ii), the Secretary
			 disapproves a proposed physical activity guidance, the Secretary shall notify
			 the Federal agency submitting such guidance of such disapproval, and such
			 guidance may not be issued, except as provided in subparagraph (E).
					(E)Review of
			 disapprovalIf a proposed
			 physical activity guidance is disapproved by the Secretary under subparagraph
			 (D), the Federal agency proposing such guidance may, within 15 days after
			 receiving notification of such disapproval under subparagraph (D), request the
			 Secretary to review such disapproval. Within 15 days after receiving a request
			 for such a review, the Secretary shall conduct such review. If, pursuant to
			 such review, the Secretary approves such proposed physical activity guidance,
			 such guidance may be issued by the Federal agency.
					(3)DefinitionsIn
			 this subsection:
					(A)The term
			 physical activity guidance for the general population does not
			 include any rule or regulation issued by a Federal agency.
					(B)The term
			 identified population subgroups shall include, but not be
			 limited to, groups based on factors such as age, sex, race, or
			 disability.
					(c)Existing
			 authority not affectedThis section does not place any
			 limitations on—
				(1)the conduct or
			 support of any scientific or medical research by any Federal agency; or
				(2)the presentation
			 of any scientific or medical findings or the exchange or review of scientific
			 or medical information by any Federal agency.
				
